Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 24, 1992, convicting him of manslaughter in the second degree, unlawful imprisonment in the first degree, assault in the second degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the *950prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 10.00 [9]; § 15.05 [3]; § 125.15 [1]; § 135.00 [1]; § 135.10; see also, People v Poliakov, 167 AD2d 115; People v Heinsohn, 92 AD2d 574, affd 61 NY2d 855; People v Block, 168 AD2d 940; People v Lundquist, 151 AD2d 505). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Pizzuto, Altman and Hart, JJ., concur.